994 So.2d 1119 (2007)
Ana Maria LINALE, Appellant,
v.
LPP MORTGAGE, LTD., f/k/a Loan Participant Partners, Ltd., a Texas limited partnership, Appellee.
No. 3D06-1847.
District Court of Appeal of Florida, Third District.
June 6, 2007.
Keith W. Upson, Naples, for appellant.
Akerman Senterfitt and William P. Heller, Coral Springs, and Kimberly A. Leary, Ft. Lauderdale, for appellee.
Before FLETCHER, WELLS and SUAREZ, JJ.
PER CURIAM.
Affirmed. LLP Mortgage Ltd. v. Cravero, 851 So.2d 897 (Fla. 4th DCA 2003).